t c memo united_states tax_court delinda vianne rogers petitioner v commissioner of internal revenue respondent docket no filed date delinda vianne rogers pro_se aimee r lobo-berg for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule the sole issue for decision is whether petitioner an all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at relevant times inmate at a penal institution is entitled to an earned_income_credit for taxable_year background petitioner was incarcerated at the federal correctional institution in dublin california throughout the taxable_year while she was an inmate petitioner was employed by unicor-federal prison industries for her services petitioner earned wages of dollar_figure in petitioner reported these wages on her federal_income_tax return she reported no other income for petitioner claimed the standard_deduction of dollar_figure and consequently reported no tax_liability for petitioner claimed an earned_income_credit of dollar_figure on her return and sought a refund in that amount on date respondent issued a notice_of_deficiency to petitioner with respect to petitioner’s tax_return in the notice_of_deficiency respondent disallowed petitioner’s claimed earned_income_credit and determined a deficiency in the amount of dollar_figure the notice_of_deficiency includes a statement that amounts paid to inmates in penal institutions for their work are not earned_income for purposes of computing the earned_income_credit discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer’s earned_income as does not exceed the earned_income amount sec_32 earned_income includes wages salaries tips and other employee compensation sec_32 however sec_32 excludes certain items from the definition of earned_income specifically sec_32 provides that no amount received for services provided by an individual while the individual is an inmate at a penal institution shall be taken into account in determining a taxpayer’s earned_income in respondent’s motion for summary_judgment respondent contends that sec_32 is dispositive in this case as all the wages petitioner earned during were received for services provided while she was an inmate at a penal institution in her opposition to summary_judgment petitioner argues that her wages should not be subject_to sec_32 because she performed most of her services at a location outside of the penal institution and that her employment was voluntary and not mandated by the terms of her sentence for the reasons stated below we agree with respondent sec_32 expressly excludes from the computation of the earned_income_credit all wages for services earned by a taxpayer while he or she is an inmate at a penal institution wilson v commissioner tcmemo_2001_139 taylor v commissioner tcmemo_1998_401 the sole inquiry is whether a taxpayer earned_income while he or she was an inmate at a penal in her opposition to summary_judgment petitioner alleges that she was sentenced under the comprehensive crime control act of as amended in and was not mandated to work under the terms of the mandatory work requirement for all prisoners as enacted in institution other factors such as the status of the payor as either a public or private entity are irrelevant see wilson v commissioner supra in construing a statute courts generally seek the plain and literal meaning of its language see 471_us_84 310_us_534 wilson v commissioner supra under the plain and literal language of sec_32 it makes no difference whether petitioner performed services at a location outside the penal institution or whether her performance of services was voluntary or compulsory petitioner was an inmate at a penal institution throughout taxable_year and all her wages received during that year are excluded from the computation of the earned_income_credit as a matter of law under sec_32 because there are no genuine issues of any material fact respondent’s motion for summary_judgment will be granted to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment and entering decision for respondent
